Order entered January 16, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01092-CR
                                       No. 05-14-01093-CR

                          LENWARD EARL GOREE JR., Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                      Trial Court Cause Nos. F13-53643-K, F13-62239-K

                                             ORDER
       Appellant filed a pro se notice of appeal following his convictions in these cases. The

Court reporter’s record has been filed, but it is unclear from the record whether appellant pleaded

guilty pursuant to a plea bargain agreement. The clerk’s records have not been filed, the Court

has not separately received the certifications of appellant’s right to appeal, and our records do not

show counsel has been appointed for appellant.

       Accordingly, we ORDER the trial court to make findings regarding the following:

              Whether appellant pleaded guilty to the charged offenses pursuant to plea
               agreement. If appellant pleaded guilty pursuant to plea agreements, the trial court
               shall determine whether: (1) appellant waived his right to appeal; or (2) there
               were any pretrial motions that appellant is appealing; or (3) the trial court has
               given appellant permission to appeal.
              We ORDER the trial court to prepare certifications of appellant’s right to appeal
               that accurately reflect the trial court proceedings.

              If appellant may appeal these convictions, the trial court shall next determine
               whether appellant is indigent and entitled to court-appointed counsel. If the trial
               court finds that appellant is entitled to court-appointed counsel, we ORDER the
               trial court to appoint counsel to represent appellant in these appeals. If the trial
               court finds appellant is not indigent, the trial court shall determine the name, State
               Bar number, and contact information for any retained counsel.

              The trial court shall next determine the date by which the clerk’s records will be
               filed in these appeals.

       We ORDER the trial court to transmit a record containing its findings, any supporting

documentation, any orders, and the certifications of appellant’s right to appeal to this Court

within THIRTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Dominique Collins, Presiding Judge, Criminal District Court No. 4, and to the Dallas

County District Attorney’s Office.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Lenward Earl

Goree, Jr., TDCJ No. 01944698, Bradshaw State Jail, P.O. Box 9000, Henderson, Texas 75653.

       We ABATE the appeals to allow the trial court to comply with this order. The appeals

shall be reinstated thirty days from the date of this order or when the findings are received,

whichever is earlier.

                                                      /s/    ADA BROWN
                                                             JUSTICE